Name: Council Regulation (EU) NoÃ 1389/2013 of 16Ã December 2013 amending Council Regulation (EU) NoÃ 1258/2012 on the allocation of the fishing opportunities under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe;  international affairs;  Africa
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/24 COUNCIL REGULATION (EU) No 1389/2013 of 16 December 2013 amending Council Regulation (EU) No 1258/2012 on the allocation of the fishing opportunities under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 November 2007, the Council adopted Regulation (EC) No 31/2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar (1) (hereinafter referred to as the Partnership Agreement). (2) A new Protocol setting out fishing opportunities and the financial contribution provided for in the Partnership Agreement (hereinafter referred to as the new Protocol) has been provisionally applied since 1 January 2013. The new Protocol grants EU vessels fishing opportunities in waters in which the Republic of Madagascar exercises its sovereignty or jurisdiction with regard to fishing. The allocation of fishing opportunities granted to the Union under the new Protocol was established by Council Regulation 1258/2012 (2). (3) On 26 September 2012, the Joint Committee, provided for in the Partnership Agreement, examined the issue of sharks caught in association with fisheries managed by the Indian Ocean Tuna Commission (IOTC), which sharks are the subject of IOTC Resolution 05/05 and the fishing of which is authorised within the framework of the Partnership Agreement. It concluded, on the basis of records of catches for the period 2007-2011 of surface longliners authorised to fish under the previous protocol to the Partnership Agreement, as validated by the relevant scientific institutes, that it would be appropriate to limit shark catches by such vessels to a maximum of 200 tonnes annually from 1 January 2014 until 31 December 2014, thereby freezing the fishing pressure on these shark stocks in line with the recommendation issued by the IOTC Scientific Committee. (4) In the light of discussions within the Joint Committee, shark catches should be limited and allocated among the Member States for the period of application of the new Protocol. Regulation (EU) No 1258/2012 should therefore be amended. (5) Pursuant to Article 20(5) of Council Regulation (EC) No 2371/2002 (3), the Member States whose vessels are authorised to fish under Regulation (EU) No 1258/2012 may exchange all or part of the fishing opportunities allocated to them with respect to sharks. (6) This Regulation should apply from 1 January 2014, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is added in Article 1 of Regulation (EU) No 1258/2012: 1a. The fishing opportunities for sharks caught in association with fisheries managed by the Indian Ocean Tuna Commission by surface longliners are hereby set at 200 tonnes per year. This tonnage is allocated among the Member States as follows: Member State Tonnes Spain 166 Portugal 27 France 7 United Kingdom 0 Total 200 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) OJ L 331, 17.12.2007, p. 7. (2) Council Regulation (EU) No 1258/2012 of 28 November 2012 on the allocation of the fishing opportunities under the Protocol agreed between the European Union and the Republic of Madagascar setting out fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the two parties currently in force (OJ L 361, 31.12.2012, p. 85). (3) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (OJ L 358, 31.12.2002, p. 59).